                                                                                                           
Exhibit 10.13





ExpressJet Holdings, Inc.

  Non-Employee Director Compensation





                The following compensation schedule applied to directors who
were not employees of the Company, up to September 11, 2008:



Annual Retainers



The highest applicable annual retainer amount of the amounts set forth below:

Director

            

$40,000 per year

Committee Chair (other than Audit)

 

$50,000 per year

Audit Committee Chair

 

$55,000 per year

Chairman of the Board

 

$60,000 per year



Meeting Fees

Each board meeting physically attended (Chair)

 

$3,000

Each board meeting physically attended (non-Chair)     

   

$2,000

Each committee meeting physically attended

 

$2,000

Each board or committee meeting, telephonic participation

 

$1,000

Reimbursement of appropriate out-of-pocket expenses

 

 



Stock Grants*

         

• 

$35,000 fair market value of restricted shares upon initial election to Board

 

• 

$35,000 Black-Scholes value of stock options upon initial election to Board

 

• 

$35,000 fair market value of restricted shares following each annual
stockholders meeting

 

• 

$35,000 Black-Scholes value of stock options following each annual stockholders
meeting



Flight Benefits



                Benefits described in the Form of Amended and Restated Letter
Agreement relating to certain flight benefits between the Company and our
non-employee directors for whom we are able to secure such benefits (previously
filed).

                Effective September 11, 2008, the following compensation
schedule applied to directors who were not employees of the Company:



Annual Retainers



The highest applicable annual retainer amount of the amounts set forth below:

Director

            

$36,000 per year

Committee Chair (other than Audit)

 

$45,000 per year

Audit Committee Chair

 

$49,500 per year

Chairman of the Board

 

$54,000 per year

--------------------------------------------------------------------------------


Meeting Fees

Each board meeting physically attended (Chair)

 

$2,700

Each board meeting physically attended (non-Chair)     

   

$1,800

Each committee meeting physically attended

 

$1,800

Each board or committee meeting, telephonic participation

 

$   900

Reimbursement of appropriate out-of-pocket expenses

 

 



Stock Grants*

         

• 

$31,500 fair market value of restricted shares upon initial election to Board

 

• 

$31,500 Black-Scholes value of stock options upon initial election to Board

 

• 

$31,500 fair market value of restricted shares following each annual
stockholders meeting

 

• 

$31,500 Black-Scholes value of stock options following each annual stockholders
meeting





Flight Benefits



                Benefits described in the Form of Amended and Restated Letter
Agreement relating to certain flight benefits between the Company and our
non-employee directors for whom we are able to secure such benefits (previously
filed).

*   The directors elected not to take the annual stock grants provided for
herein during 2008.

--------------------------------------------------------------------------------